9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ellen MAKI, Plaintiff-Appellant,v.FARMINGTON MUNICIPAL SCHOOL DISTRICT NO. 5;  FarmingtonMunicipal Schools Board of Education;  James P. Miller, Jr.;Charles Tyler;  Joan Watkins;  Don Grace;  Phil Martinez;Annette Moorehead;  Dan Patterson, Defendants-Appellees.
Nos. 93-2157, 93-2185.
United States Court of Appeals, Tenth Circuit.
Nov. 5, 1993.

1
Before TACHA and KELLY Judges, and BROWN,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


3
The parties are aware of the facts and issues presented in this case, and we need not repeat them here.  Plaintiff-appellant Ellen Maki is proceeding pro se on appeal, and we therefore construe her arguments liberally.  Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991).  We have thoroughly considered her allegations of error and find them without merit.


4
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.  Defendants' motion to strike is DENIED as moot.


5
The mandate shall issue forthwith.



**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3